 

Case 1:20-cr-00342-GBD Document 30 Filed 10/29/20 Page 1of1

  
    

 

Fe deral Defen ders a : ONE as Letiannstioc § Southern District

is «New York, NY 10007
OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392

a

euthern District af New York
Jennifer L. Brown
Atomey-in-Charge

David E. Patron

Executive Director

October 29, 2020

Via ECF and EMAIL
Honorable George B. Daniels SOLORDERED: ;
United States District Judge 2 D . NG
Southern District of New York MAY i, LK

500 Pearl Street Spree) Daniels, U.S.D.J.
New York, NY 10007 ~
ated: CCT 2 9 2090

 

Re: United States v. John Blair
20 CR 342 (GBD)

Dear Judge Daniels:

I write, with the consent of Pretrial Services and without objection form the
Government, to respectfully request a modification of Mr. Blair’s bail conditions to
remove the condition of home confinement and replace it with home detention with
all other conditions remaining in place. As I previously informed the Court, Mr.
Blair recently obtained employment at Macy’s and this modification is necessary to
permit him to work. Mr. Blair’s starting date at Macy’s is November 5, 2020.

Respectfully submitted,

/s/ Amy Gallicchio

 

Amy Gallicchio

Assistant Federal Defender
O: 212-417-8728

M: 917-612-3274

Ce AUSA Rebecca Dell
PTO Joshua Rothman
